Name: 98/340/EC: Commission Decision of 12 May 1998 amending Decisions 96/716/EC, 96/717/EC, 96/718/EC, 96/719/EC, 96/720/EC, 96/721/EC and 97/260/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Spanish, Danish, French, Dutch and English texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  economic policy;  agricultural activity;  economic geography
 Date Published: 1998-05-21

 Avis juridique important|31998D034098/340/EC: Commission Decision of 12 May 1998 amending Decisions 96/716/EC, 96/717/EC, 96/718/EC, 96/719/EC, 96/720/EC, 96/721/EC and 97/260/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Spanish, Danish, French, Dutch and English texts are authentic) (Text with EEA relevance) Official Journal L 151 , 21/05/1998 P. 0032 - 0033COMMISSION DECISION of 12 May 1998 amending Decisions 96/716/EC, 96/717/EC, 96/718/EC, 96/719/EC, 96/720/EC, 96/721/EC and 97/260/EC concerning the presentation of supporting and financial documents linked to Community financial contributions for certain animal and public health measures (Only the Spanish, Danish, French, Dutch and English texts are authentic) (Text with EEA relevance) (98/340/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 94/370/EC (2), and in particular Article 20 and Article 28(2) thereof,Whereas by Commission Decision 96/716/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire Central d'HygiÃ ¨ne Alimentaire, Paris, France) (3), the Community can provide financial assistance to France for the functions and duties to be carried out by the Community Reference Laboratory for the analysis and testing of milk and milk products;Whereas by Commission Decision 96/717/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for fish diseases (Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark) (4), the Community can provide financial assistance to Denmark for the functions and duties to be carried out by the Community Reference Laboratory for fish diseases;Whereas by Commission Decision 96/718/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for Newcastle Disease (Central Veterinary Laboratory, Addlestone, United Kingdom) (5), the Community can provide financial assistance to the United Kingdom for functions and duties to be carried out by the Community Reference Laboratory for Newcastle Disease;Whereas by Commission Decision 96/719/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for Avian Influenza (Central Veterinary Laboratory, Addlestone, United Kingdom) (6), the Community can provide financial assistance to the United Kingdom for the functions and duties to be carried out by the Community Reference Laboratory for Avian Influenza;Whereas by Commission Decision 96/720/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for salmonella (Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, Netherlands) (7), the Community can provide financial assistance to the Netherlands for the functions and duties to be carried out by the Community Reference Laboratory for salmonella;Whereas by Commission Decision 96/721/EC of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the monitoring of marine biotoxins (Laboratorio del Ministerio de Sanidad y Consumo, Vigo, Spain) (8), the Community can provide financial assistance to Spain for the functions and duties to be carried out by the Community Reference Laboratory for the monitoring of marine biotoxins;Whereas by Commission Decision 97/260/EC of 2 April 1997 on financial assistance for the Community Reference Laboratory for bivalve mollusc diseases (9), the Community can provide financial assistance to France for the functions and duties to be carried out by the Community Reference Laboratory for bivalve mollusc diseases;Whereas for budgetary reasons, the Community financial assistance provided for in Decisions 96/716/EC, 96/717/EC, 96/718/EC, 96/719/EC, 96/720/EC, 96/721/EC and 97/260/EC requires presentation of supporting documents; whereas the requirements related to these supporting documents are specified in the said Decisions;Whereas a request has been made for an extended period for the submission of supporting documents;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 4, second indent of Commission Decisions 96/716/EC, 96/717/EC, 96/718/EC, 96/719/EC, 96/720/EC, 96/721/EC and 97/260/EC, the word 'March` is replaced by 'July`.Article 2 This Decision is addressed to the Kingdom of Denmark, the French Republic, the Kingdom of Spain, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland for the aspects where they are concerned.Done at Brussels, 12 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 327, 18. 12. 1996, p. 38.(4) OJ L 327, 18. 12. 1996, p. 40.(5) OJ L 327, 18. 12. 1996, p. 41.(6) OJ L 327, 18. 12. 1996, p. 42.(7) OJ L 327, 18. 12. 1996, p. 43.(8) OJ L 327, 18. 12. 1996, p. 44.(9) OJ L 104, 22. 4. 1997, p. 31.